Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed 5 November 2021 has been approved and is sufficient to overcome the previous rejection of record.  The prior art fails to teach a chemical sensor comprising a functionalized electrode that changes surface potential in the presence of an analyte, a piezoelectric element connected to the factionalized electrode and a piezoresistive element in contact with the piezoelectric element.
Colli et al. (US 2014/0300251) teach a sensor comprising: an electrode (par. 53), a piezoelectric element (piezoelectric element, par. 36) connected to the electrode (par. 41); and a pizeoresistive element in contact with the piezoelectric element (par. 36).  Colli et al. fail to teach the electrode is functionalized and configured to change surface potential in the presence of an analyte.
Toone et al. (US 2008/0090259) teach a chemical sensor comprising: a functionalized gold antibody attachment site; an electrode; a piezoelectric element connected to the electrode and a piezoresistive element in contact with the piezoelectric element.  Toone et al. teach the electrode is passivated and therefore fail to teach a functionalized electrode.

Wang et al. (US 2012/0137783) teach a sensor comprising functionalized electrodes that are in contact with a piezoelectric element and a piezoresistive material that is reactive to a volume change, but fail to specifically teach the piezoresistive material in contact with the piezoelectric element.
de Charmoy Gray et al. (US 6,575,020) teach a sensor comprising: a cantilever having a working electrode layer, the cantilever functionalized with specific binding molecules, a piezoresistive material on the cantilever and the cantilever actuated with an integrated piezoelectric layer.  de Charmoy Gray et al. fail to teach the electrode being functionalized and connected to the piezoelectric element and the piezoresistive element in contact with the piezoelectric element.
Mutharasan et al. (US 2011/0138916) teach a sensor comprising an electrode, a piezoelectric material in contact with the electrode and a non-piezoelectric material, which may be piezoresistive silicon dioxide.  Mutharasan et al. teach the bonding pad that connects the electrode to the piezoelectric portion being capable of immobilization of a receptor material, but fail to teach the electrodes themselves being functionalized.
Elmegreen et al. (US 2015/0255699) teach a sensor comprising: a sense electrode; a piezoelectric element connected to the sense electrode; and a piezoresistive element.  Elmegreen et al. fail to teach the sense electrode being a functionalized electrode configured to change surface potential in the presence of an analyte and the piezoresistive element in contact with the piezoelectric element.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELANIE BROWN/           Primary Examiner, Art Unit 1641